12-2484
         Lian v. Holder
                                                                                       BIA
                                                                               A077 660 310
                                                                               A079 306 964
                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT
                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Thurgood Marshall United
 3       States Courthouse, 40 Foley Square, in the City of New York,
 4       on the 19th day of September, two thousand thirteen.
 5
 6
 7       PRESENT:
 8                RICHARD C. WESLEY,
 9                GERARD E. LYNCH,
10                CHRISTOPHER F. DRONEY,
11                     Circuit Judges.
12       _____________________________________
13
14       DAN YU LIAN, QING DENG ZHENG,
15                Petitioners,
16
17                        v.                                    12-2484
18                                                              NAC
19       ERIC H. HOLDER, JR., UNITED STATES
20       ATTORNEY GENERAL,
21                Respondent.
22       _____________________________________
23
24       FOR PETITIONERS:              Adedayo O. Idowu, New York, New
25                                     York.
26
27       FOR RESPONDENT:               Stuart F. Delery, Principal Deputy
28                                     Assistant Attorney General; Francis
29                                     W. Fraser, Senior Litigation
30                                     Counsel; W. Daniel Shieh, Trial
 1                          Attorney, Office of Immigration
 2                          Litigation, United States Department
 3                          of Justice, Washington, D.C.

 4       UPON DUE CONSIDERATION of this petition for review of a

 5   decision of the Board of Immigration Appeals (“BIA”), it is

 6   hereby ORDERED, ADJUDGED, AND DECREED that the petition for

 7   review is DENIED.

 8       Dan Yu Lian and Qing Deng Zheng, natives and citizens

 9   of the People’s Republic of China, seek review of a May 25,

10   2012, decision of the BIA denying their motion to reopen.

11   In re Dan Yu Lian, Qing Deng Zheng, Nos. A077 660 310, A079

12   306 964 (B.I.A. May 25, 2012).   We assume the parties’

13   familiarity with the underlying facts and procedural history

14   of this case.

15       We review the BIA’s denial of a motion to reopen for

16   abuse of discretion, mindful of the Supreme Court’s

17   admonition that such motions are “disfavored.”   Ali v.

18   Gonzales, 448 F.3d 515, 517 (2d Cir. 2006) (citing INS v.

19   Doherty, 502 U.S. 314, 322-23 (1992)).   When the BIA

20   considers relevant evidence of country conditions in

21   evaluating a motion to reopen, we review the BIA’s factual

22   findings under the substantial evidence standard.     See Shao

23   v. Mukasey, 546 F.3d 138, 169 (2d Cir. 2008).


                                  2
 1       The BIA did not err in denying Lian and Zheng’s motion

 2   to reopen as untimely and number-barred.     Aliens may file

 3   only one motion to reopen within 90 days of the agency’s

 4   final administrative decision.     8 U.S.C. § 1229a(c)(7)(A),

 5   (C)(i); 8 C.F.R. § 1003.2(c)(2).     Although their motion was

 6   indisputably untimely and number-barred because it was filed

 7   more than six years after the agency’s final order of

 8   removal and it was their third such motion, see 8 U.S.C.

 9   § 1229a(c)(7)(A), (C)(i), there are no time or numerical

10   limitations for filing a motion to reopen if it is “based on

11   changed country conditions arising in the country of

12   nationality or the country to which removal has been

13   ordered, if such evidence is material and was not available

14   and would not have been discovered or presented at the

15   previous proceeding.” 8 U.S.C. § 1229a(c)(7)(C)(ii); see

16   also 8 C.F.R. § 1003.2(c)(3)(ii).

17       The BIA did not err in concluding that Lian’s newly

18   commenced Falun Gong practice constituted a change in her

19   personal circumstances rather than a change in country

20   conditions sufficient to excuse the applicable limitations.

21   See Zheng v. U.S. Dep’t of Justice, 416 F.3d 129, 130-31 (2d

22   Cir. 2005); see also Yuen Jin v. Mukasey, 538 F.3d 143, 155


                                  3
 1   (2d Cir. 2008).   Moreover, the BIA reasonably found that

 2   Lian and Zheng’s evidence did not demonstrate a material

 3   change in country conditions because that evidence did not

 4   indicate that conditions had worsened for Falun Gong

 5   practitioners in China since the time of their hearing

 6   before the IJ.    See 8 U.S.C. § 1229a(c)(7)(C)(ii); see also

 7   Shao, 546 F.3d at 169-72.     Accordingly, the BIA did not

 8   abuse its discretion in denying Lian and Zheng’s motion to

 9   reopen as untimely and number-barred.     See 8 U.S.C.

10   § 1229a(c)(7)(A), (C).

11       For the foregoing reasons, the petition for review is

12   DENIED.   As we have completed our review, any stay of

13   removal that the Court previously granted in this petition

14   is VACATED, and any pending motion for a stay of removal in

15   this petition is DISMISSED as moot.     Any pending request for

16   oral argument in this petition is DENIED in accordance with

17   Federal Rule of Appellate Procedure 34(a)(2), and Second

18   Circuit Local Rule 34.1(b).

19                                 FOR THE COURT:
20                                 Catherine O’Hagan Wolfe, Clerk




                                     4